Citation Nr: 0722366	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  01-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for herpes zoster 
Ramsay Hunt syndrome, including as secondary to anxiety with 
posttraumatic stress disorder.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).

3.  Whether new and material evidence had been received to 
reopen a claim seeking service connection for 
spondylolisthesis and spondylosis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Pittsburg Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2003, the Board remanded 
the TDIU and herpes zoster Ramsay Hunt syndrome claims for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset the Board recognizes that there has been a 
previous remand for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

Here, there appeared to be conflicting medical evidence 
regarding whether the veteran currently has residuals of 
herpes zoster Ramsay Hunt syndrome and whether it was related 
to his service-connected psychiatric disorder.  December 2001 
VA skin and neurological examinations revealed that there was 
some pain and numbness to the left side of the face.  The 
impression was Ramsay Hunt herpes zoster left facial area.  
However, on April 2004 VA skin examination, the assessment 
did not include Ramsay Hunt herpes zoster, but rather 
included hemangioma, sebaceous hyperplasia, and possibly a 
component of rosacea.  On April 2004 VA neurological 
examination, the examiner noted that the veteran's 
description of recurrent pain was mainly episodic, did not 
fit into any particular pattern, and was atypical for a 
zoster-related etiology.  Therefore, it seemed as likely as 
not unrelated to herpes zoster.  

In regards to whether or not any current residuals of herpes 
zoster Ramsay Hunt syndrome was related to the veteran's 
service-connected PTSD, on December 2001 VA psychiatric 
examination, the examiner found no logical connection between 
he veteran's neurologically based and viral based conditions 
and his PTSD nor was there any evidence that his physical 
conditions were being aggravated by his anxiety.  However, 
treatment records subsequently added to the claims file 
included a July 2000 record from Erie VAMC that noted that 
the possibility was discussed that the herpes zoster Ramsay 
Hunt syndrome all started with some sort of stress be it 
physical, mental, or illness.  Also a 2001 record from Dr. D. 
F. D., a private dermatologist, noted that it was discussed 
whether anxiety could aggravate symptoms.  It appeared that 
there was some question as to whether anxiety could 
contribute to an eruption with decreased immunity.  It was 
noted that this could not be measured, but it was likely.  
Given the above apparently conflicting statements, 
clarification is needed. 

In June 2007, the veteran filed a timely notice of 
disagreement (NOD) with the March 2007 rating decision that, 
among other things, declined to reopen a claim seeking 
service connection for spondylolisthesis and spondylosis.  
The Court has held that where the Board finds that an NOD has 
been submitted regarding matters that have not been addressed 
in a SOC, the issues should be remanded to the AOJ for 
appropriate action, including the issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for spondylolisthesis and spondylosis, the Board 
notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty to assist notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Here no such notice was given.  In 
addition, outside of the March 2007 rating decision, the 
veteran was not provided with the legal definition of what 
constitutes new and material evidence.  The RO/AMC should 
ensure that proper notice is provided under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) and pursuant to the holding 
in Kent.

The veteran seeks TDIU.  Given that determinations on the 
veteran's petition to reopen and claim seeking service 
connection for residuals of herpes zoster and Ramsay Hunt 
syndrome may have a significant impact upon the outcome of 
the claim on appeal for a TDIU, these claims are inextricably 
intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Hence, it follows that, any Board action on the TDIU 
claim would, at this juncture, be premature.

Accordingly, the case is REMANDED for the following action:

1.   Send the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Among other things, 
the notice should include an 
explanation as to the information and 
evidence necessary to establish service 
connection for herpes zoster Ramsay 
Hunt syndrome, including as secondary 
to anxiety with PTSD.  The notice 
should also include an explanation as 
to the information and evidence 
necessary to reopen the claim for 
service connection for 
spondylolisthesis and spondylosis and 
to substantiate the underlying claim of 
service connection; an explanation as 
to the bases for the denial in the 
prior final decision; an explanation as 
to what evidence would be necessary to 
substantiate that element or elements 
required to establish service that were 
found insufficient in the previous 
denial; and an explanation as to what 
constitutes "new" and what constitutes 
"material" evidence pursuant to the 
criteria of 38 C.F.R. Section 3.156 in 
effect as of August 29, 2001. See Kent 
v. Nicholson, 20 Vet. App. 1 (2006)
	
2.  The AOJ should issue an SOC 
addressing the matter seeking to reopen a 
claim of service connection for 
spondylolisthesis and spondylosis.  The 
veteran must be advised of the time limit 
for filing a substantive appeal, and also 
that the Board will have jurisdiction in 
this matter only if he does file a timely 
substantive appeal.  If he timely 
perfects an appeal, this matter should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.   

3.  The veteran should be requested to 
identify all sources of treatment he 
received for spondylolisthesis, 
spondylosis, herpes zoster Ramsay Hunt 
syndrome, anxiety, and PTSD since his 
discharge from service.  The RO/AMC 
should obtain copies of complete 
treatment records (those not already in 
the claims folder) from the identified 
sources.  

4.  The veteran should be afforded 
current VA neurological and skin 
examinations to ascertain the nature 
and etiology of the claimed residuals 
of herpes zoster Ramsay Hunt syndrome.  
All tests and studies needed to make 
this determination should be ordered. 
The claims file should be forwarded to 
the examiner(s) for review.  Based upon 
the examination findings, review of 
historical records, and medical 
principles, the physician(s) should 
opine whether it is at least as likely 
as not that the veteran has residuals 
of herpes zoster Ramsay Hunt syndrome 
that is related to his active service 
or to his service-connected anxiety 
with PTSD.  The examiner(s) should 
indicate all diagnosed skin disorders 
and the etiology of all of the skin 
disorders.  The examiner(s) should 
provide detailed rationale for all 
opinions provided (and should reconcile 
them with any opinions already of 
record).   

The RO/AMC should review the requested 
examination reports and medical 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO/AMC 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After it is determined whether new 
and material evidence has been received 
to reopen the claim seeking service 
connection for spondylolisthesis and 
spondylosis and whether service 
connection is warranted for herpes 
zoster Ramsay Hunt syndrome, the RO/AMC 
should arrange for a VA examination 
concerning the TDIU claim.  After 
reviewing the veteran's claims file, 
the examiner should provide an opinion 
as to whether the veteran's service 
connected disabilities, alone, prevent 
him from securing and following 
substantially gainful employment 
consistent with his education and work 
background.   All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

6.  After the development ordered above 
is completed, the RO/AMC should re-
adjudicate the TDIU claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



